--------------------------------------------------------------------------------

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER ANY
SECURITIES LAWS OF ANY STATE. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH
ACT OR ANY SUCH LAW.

XcelMobility Inc.

CONVERTIBLE PROMISSORY NOTE

$100,000.00 August 30, 2011

          FOR VALUE RECEIVED, the undersigned, XcelMobility Inc., a Nevada
corporation (the “Company”) promises to pay to the order of Empa Trading Ltd.,
or permitted assigns (hereinafter, with any subsequent holder, the “Holder”) the
principal sum of $100,000.00 (one hundred thousand US dollars) (the
“Principal”), with interest on the unpaid principal from June 5, 2011 at a rate
of five percent (5.00%) simple interest per annum. Interest shall be calculated
on the basis of the actual number of days elapsed over a 365-day year, shall
commence to accrue effective June 5, 2011 and shall continue on the outstanding
principal until paid in full.

          This Note replaces in its entirety that certain Convertible Promissory
Note by and between CC Mobility Limited, a company organized under the laws of
Hong Kong and the Holder dated June 5, 2011 (the “Old Note”). It is expressly
agreed and understood that Holder has surrendered or caused to be surrendered
the Old Note, and that such Old Note is effectively null and void.

          1.       Interest Payments. Unless converted or repaid as set forth
hereunder, accrued interest will be due and payable upon the Maturity Date.

          2.       Application of Payments. All payments of principal and
interest shall be in lawful money of the United States of America, except as set
forth below in connection with conversion of this Note. All payments on account
of the indebtedness evidenced by this Note shall be applied first to any and all
costs, expenses and other charges then owed the Holder by the Company, second,
to accrued and unpaid interest, and thereafter to the unpaid principal balance
hereof. All payments so received after demand or acceleration shall be applied
in such manner as the Holder may determine in its sole and absolute discretion.

          3.       Maturity Date. Unless converted pursuant to the terms of this
Note or unless earlier accelerated by the terms of this Note, the principal
amount hereof, together with all unpaid accrued interest hereon and all other
fees, costs and charges, if any, shall be due and payable on the date which is
five (5) years from the original date of this Note (the “Maturity Date”). No
payments of principal or interest are required hereunder until the Maturity
Date, except as otherwise provided herein.

          4.       Conversion. The outstanding Principal and accrued but unpaid
interest thereon (the “Debt”) shall be converted as follows:

                    4.1      Upon a Qualified Financing. Unless earlier
converted pursuant to Section 4.2 below, if within twelve (12) months of the
date hereof the Company completes cumulative financing, including this one,
yielding aggregate gross proceeds or borrowings to the Company of at least two
million dollars ($2,000,000) (the “Qualified Financing”), the Holder agrees to
exchange the Debt simultaneously with the initial closing of such Qualified
Financing as follows:

                              (a) In the event of a debt Qualified Financing
(“Qualified Debt Financing”), the Holder may at its option exchange in whole or
in part this Note for a promissory note (or other evidence of indebtedness) in
the same form and with the same terms and conditions as those issued in such
Qualified Debt Financing and in a principal amount equal to the then outstanding
Debt.

1

--------------------------------------------------------------------------------

                              (b) In the event of an equity Qualified Financing
(“Qualified Equity Financing”), the Holder may at its option convert the Debt
into shares of capital stock of the same class and series and with the same
rights, preferences and privileges as those issued in such Qualified Equity
Financing, at a price per share equal to the purchase price paid by investors in
such Qualified Equity Financing.

                              To the extent the other participants in the
Qualified Financing are required to execute or deliver any other documents or
meet any qualifications as a condition to their investment, the Holder’s
exchange shall be subject to the same requirements and qualifications.

                    4.2      Conversion by Mutual Agreement of Holder and the
Company. At any time, and from time to time, as applicable, prior to the
Maturity Date, the Company and the Holder may mutually agree on a date (each, an
“Agreed Conversion Date”) to convert in whole or in part the Debt into shares of
common stock of the Company on the following terms:

  a)

Holder will be issued share units comprising of;

  (i) .

One (1) common share to be purchased at a price of $0.50, and

  (ii) .

One (1) warrant that is convertible into one (1) common share at a price of
$1.00, and expires August 30, 2013, and

  (iii) .

One (1) warrant that is convertible into one (1) common share at a price of
$1.50, and expires August 30, 2014.

                              Notwithstanding the foregoing, the amount of Debt
which the Company and the Holder may elect to convert shall be limited to the
extent necessary to ensure that, following such conversion, the total number of
shares of Company common stock then beneficially owned by the Holder and its
affiliates and any other persons whose beneficial ownership of Company common
stock would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 4.999% of the total number of issued and
outstanding shares of Company common stock (including for such purpose the
shares of Company common stock issuable upon such conversion). For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations thereunder.
Notwithstanding the foregoing, the Holder may waive such limitation on
conversion contained in this Section 4.2 or increase or decrease such limitation
percentage to any other percentage as specified in a written notice to the
Company.

                    4.3      Upon a Reorganization, Consolidation, Merger. In
the event (a) of any reorganization of the Company, (b) the Company consolidates
with or merges into another entity, (c) the Company sells all or substantially
all of its assets to another entity and then distributes the proceeds to its
shareholders, or (d) the Company issues or otherwise sells securities
representing more than 50% of the voting power of the Company in a single or
series of related transactions immediately after giving effect to such
transaction or series of related transaction (each of such events shall be
referred to herein as a “Liquidation Event”), then, and in each such case, the
Company, at its sole discretion, may convert any outstanding Debt into
securities or cash, as the case may be, equal to the VWAP per share of common
stock of the Company for the previous ten (10) trading days prior to the
Liquidation Event. In the event the Company does not convert any outstanding
Debt, then the Holder, upon the conversion of this Note at any time after the
consummation of any Liquidation Event shall be entitled to receive, in lieu of
the stock or other securities and property receivable upon the conversion of
this Note prior to such consummation, the stock or other securities or property
to which the Holder would have been entitled upon the consummation of such
Liquidation Event if the Holder had converted this Note immediately prior
thereto, all subject to further adjustment as provided in this Note, and the
successor or purchasing entity in a Liquidation Event (if other than the
Company) shall duly execute and deliver to the Holder a supplement hereto
acknowledging such entity’s obligations under this Note.

                     4.4      Partial Conversion or Exchange. All rights with
respect to such portion of the Debt converted or exchanged pursuant to Section
4.1, Section 4.2 or Section 4.3 shall terminate upon such conversion or
exchange. Notwithstanding the foregoing, the Holder agrees to surrender this
Note to the Company for cancellation as to that portion of the Note that the
Holder elects to convert or exchange as soon as possible following such
conversion or exchange, and the Company shall execute and deliver a new
promissory note, upon the same terms and conditions set forth herein, evidencing
the right of the Holder to the balance of the principal that was not converted
or exchanged (and accrued but unpaid interest thereon, as applicable).

2

--------------------------------------------------------------------------------

          5.       Mechanics of Conversion. As promptly as practicable after the
conversion of this Note, this Note shall be cancelled, and the Company will
issue and deliver to the Holder a certificate or certificates (bearing such
legends as may be required by applicable state and federal securities laws in
the opinion of legal counsel for the Company) representing the full number of
securities issuable upon such conversion (and the issuance of such certificate
or certificates shall be made without charge to the Holder of the Note for any
issuance tax in respect thereof or other cost incurred by Company in connection
with such conversion and the related issuance of shares).

          6.       Default. The Company will be in default if any of the
following occurs (each an “Event of Default”): (a) the Company fails to make
payment of the principal amount or an interest payment when due and fails to
cure the default within ten (10) days of the date of delivery of notice from
Holder to the Company of the default; (b) the Company fails in any material
respect to comply with or to perform when due any other material term,
obligation, covenant, or condition contained in this Note, and fails to cure the
default within ten (10) days of the date of delivery of notice from Holder to
the Company of the default; (c) the Company shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed; and/or (d) bankruptcy,
insolvency, reorganization or liquidation proceedings or other proceedings or
relief under any bankruptcy law or any law for the relief of debtors shall be
instituted by or against the Company and shall not have been dismissed within
sixty (60) days of filing. Upon an Event of Default, Holder may declare the
entire unpaid principal and accrued interest amount immediately due and payable,
all without further demand, presentment or notice, or grace period, all of which
hereby are expressly waived.

          7.       Prepayment. At any time prior to the Maturity Date the
Company may prepay, in whole or in part, the Debt in full satisfaction and
accord of the Company’s obligations under this Note. Any prepayment shall be
credited first to accrued but unpaid interest and the balance to principal, and
interest shall cease to accrue on the amount of principal so paid.

          8.       Miscellaneous.

                    8.1      Restrictions on Transfer. This Note may only be
transferred in compliance with applicable state and federal laws. All rights and
obligations of the Company and the Holder will be binding upon and benefit the
successors, assigns, heirs, and administrators of the parties.

                     8.2      Assignment. Holder may not transfer or assign all
or any part of this Note except upon prior written notice to the Company and
with the Company’s prior written consent.

                     8.3      Amendment or Waiver. Any provision of this Note
may be amended, waived or modified only upon the written consent of the Company
and the Holder.

                     8.4      Notices. Any notice required or permitted under
this Note shall be given in writing and shall be deemed effectively given (i) at
the time of personal delivery, if delivery is in person; (ii) one (1) business
day after deposit with an express overnight courier for United States
deliveries, or two (2) business days after such deposit for deliveries outside
of the United States, with proof of delivery from the courier requested; (iii)
three (3) business days after deposit in the United States mail by certified
mail (return receipt requested) for United States deliveries when addressed to
the party to be notified; or (iv) one (1) business day after transmission by
telecopier with confirmation of successful transmission. Notices shall be
delivered to the Holder and the Company (Attn: CEO), to such address and contact
information as the respective parties have designated.

                    8.5      Severability. In the event any one or more of the
provisions contained in this Note shall, for any reason, be held to be invalid,
illegal, or unenforceable in whole or in part or in any respect, or in the event
any one or more of the provisions of this Note operate or would prospectively
operate to invalidate this Note, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Note. In such
instance, this Note shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein and the remaining
provisions of this Note shall remain operative and in full force and effect and
in no way shall be affected, prejudiced or disturbed thereby.

3

--------------------------------------------------------------------------------

                    8.6      Governing Law. This Note shall be governed by, and
construed and enforced in accordance with, the laws of Hong Kong and each of the
Parties hereby irrevocably submits to the non-exclusive jurisdiction of the Hong
Kong courts in respect of any claim or matter arising under this Note.

                    8.7      Signature in Counterparts. This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. The
parties hereto confirm that any facsimile, scanned or emailed copy of another
party’s executed counterpart of this Agreement (or its signature page thereof)
will be deemed to be an executed original thereof.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

4

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Company has caused this Convertible Promissory
Note to be signed in its name as of the date first above written.

XcelMobility Inc.

By: /s/ Renyan Ge                                    
Name: Renyan Ge                                     
Title: Chief Executive Officer                  

 

Agreed and Accepted: August __, 2011

Empa Trading Ltd.

By: /s/                                                        
Name: ________________________
Title: _________________________

[Signature Page to XcelMobility Inc. Convertible Promissory Note]

5

--------------------------------------------------------------------------------